SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 23, 2007 Commission File Number: 333-121034 Jayhawk Energy, Inc. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation or organization) 20-0990109 (I.R.S. Employer Identification No.) 370 Interlocken Blvd. Suite 400, Broomfield, Colorado (Address of principal executive offices) 80021 (Zip Code) (303) 327-1571 (Registrant’s Telephone Number, Including Area Code) 2119 Arapahoe Street, Golden, Colorado 80401 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 8.01OTHER EVENTS. On July 23, 2007, Jayhawk Energy, Inc., a Colorado corporation (“Registrant”) moved to new offices located at 370 Interlocken Blvd., Suite 400, Broomfield, Colorado 80021. The Registrant’s new telephone number is (303) 327-1571. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Jayhawk Energy, Inc. July 23, 2007 By: /s/Joseph Young Joseph Young Chief Financial Officer 3
